          Case 9:19-bk-10793-FMD          Doc 15     Filed 01/30/20     Page 1 of 2




                                    ORDERED.
Dated: January 29, 2020




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION
                                 www.flmb.uscourts.gov


 In re:                                                Case No. 9:19-bk-10793-FMD
                                                       Chapter 13
 Ryan Lawson White

       Debtor.
 __________________/

                 ORDER UPON ORDER TO SHOW CAUSE AND
          DISMISSING CASE WITH A ONE YEAR BAR AS TO RE-FILING

         THIS CASE came on for a hearing on December 19, 2019 with no appearance by
 Debtor, for the entry of an appropriate Order in the above styled Chapter 13 Case, upon the
 Court’s Order to Show Cause (Doc. No. 11). The Court finds that dismissing this case is
 in the best interests of creditors and the estate.

          Accordingly, it is

          ORDERED:

         1.      The Court’s Order to Show Cause (Doc. No. 11) is hereby GRANTED and
 this case is hereby DISMISSED, with a one year bar as to re-filing.

          2.     The Court finds Debtor is a serial bankruptcy filer.

         3.      Any filing in violation of this Order will be considered null and void and
 will neither affect nor act as a stay against any of the Debtor’s creditor(s) listed in the
 instant case or any of the prior bankruptcy cases.




                                               1
        Case 9:19-bk-10793-FMD           Doc 15     Filed 01/30/20      Page 2 of 2




         4.      The Court’s Order to Show Cause with a one year bar as to re-filing (Doc.
No. 11) is hereby GRANTED and this case is hereby DISMISSED with Prejudice with
a Twelve (12) Month Bar as to re-filing from the date of this order. If the Debtor should
file a bankruptcy case within one year of the date of this order, no stay shall go into effect
as to the Debtor or property owned by the Debtor. Also, no stay shall go into effect from
one year from the date of this order as to any property the Debtor owned which she
transferred to another person or entity, unless that person or entity is the transferee of a
certificate of title.

        5.      The Trustee shall return to the Debtor any remaining funds on hand not
previously disbursed, notwithstanding any other court orders, and shall thereafter file his
final report, upon which filing, he will be discharged of his duties as Trustee. The Trustee
shall return the aforementioned funds on hand to the Debtor, in care of Debtor’s attorney,
when represented by an attorney.

         6.     The Debtor, the Trustee, or any party in interest, may, within 14 days from
the date of this Order, request the Court to examine the fees paid to Debtor’s attorney and
request disgorgement of any portion deemed excessive. The Court shall retain jurisdiction
for this purpose.

       7.      If the automatic stay imposed by 11 U.S.C. §362(a) or §1301 is in effect at
the time this Order is entered, the stay is extended 14 days from the date of this Order,
notwithstanding the provisions of 11 U.S.C. §362(c)(2)(B).

       8.      All pending hearings are canceled with the exception of any scheduled
hearing on a Motion for Relief from Stay or on an Order to Show Cause over which the
Court reserves jurisdiction.


Trustee, Jon M. Waage, is directed to serve a copy of this order on interested parties who
do not receive service by CM/ECF and file a proof of service within 3 days of entry of the
order.


JMW/SKO/sn                                                            C13T 01/29/20




                                              2
